Citation Nr: 1137965	
Decision Date: 10/12/11    Archive Date: 10/19/11	

DOCKET NO.  07-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability, to include the residuals of left shoulder surgery.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a chronic headache disorder.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for Type II diabetes mellitus.

8.  Entitlement to service connection for a chronic kidney disorder.

9.  Entitlement to service connection for a rash on the face and groin, as well as on both arms and legs.

10.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine, status post replacement of an anterior cervical plate from C5 to C7 and anterior cervical fusion with pseudoarthrosis at the levels of the 5th and 6th, and 6th and 7th cervical vertebrae.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.

12.  Entitlement to special monthly compensation based on the need of the Veteran's wife for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and A. C.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active duty for training with the United States Army National Guard from February 15 to June 14, 1974, as well as additional verified active duty for training with the California Army National Guard from June 6 or 7 to June 20 or 21, 1984, and from August 23 to September 2, 1984, and verified inactive duty for training with the California Army National Guard from March 7 to March 9, 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004, February 2007, and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

For reasons which will become apparent, the appeal as to all issues except that of entitlement to special monthly compensation based on the need of the Veteran's wife for the regular aid and attendance of another person is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

The Veteran's spouse does not have disabilities which render her unable to adequately attend to the needs of daily living without the regular assistance of another person and/or leave her unable to protect herself from the hazards and dangers inherent in her daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need of the Veteran's wife for the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1115, 1502 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2006.  In that correspondence, VA informed the Veteran of the necessary criteria for an award of special monthly compensation based on the need of his wife for the regular aid and attendance of another person.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Aid and Attendance

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his associate, offered during the course of a hearing before the undersigned Veterans Law Judge in July 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks special monthly compensation based on the need of his wife for the regular aid and attendance of another person.  In pertinent part, it is contended that, as a result of his spouse's back and knee injuries, she is unable to "do things around the house" for him.

In that regard, increased compensation is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The Veteran's spouse will be considered in need of regular aid and attendance if he or she:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 U.S.C.A. §§ 1115, 1502 (West 2002); 38 C.F.R. § 3.351 (2011).

The following is to be accorded consideration in determining the need for regular aid and attendance:  the inability of the claimant to dress or undress himself/herself, or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (2011).

In the present case, at the time of filing of the Veteran's claim in April 2006, it was alleged that, due to his spouse's back and knee injuries, she was unable to help him do things around the house.  However, at the time of a videoconference hearing before the undersigned Veterans Law Judge in July 2011, the Veteran and his accredited representative freely admitted that, while the Veteran's wife did experience a certain degree of disability, she was "able to take care of herself."  See Transcript, p. 4.  Significantly, at no time has it been alleged that the Veteran's wife is blind or nearly blind, or a patient in a nursing home.  Nor has it been demonstrated that the Veteran's spouse suffers from disabilities which render her unable to adequately attend to the needs of daily living without the regular assistance of another person, or which leave her unable to protect herself from the hazards and dangers inherent in her daily environment.  In point of fact, to date, no evidence whatsoever has been presented demonstrating that the Veteran's spouse is helpless or so nearly helpless as to require the regular aid and attendance of another person.  Nor, as is apparent from the Veteran's testimony, is it otherwise alleged.

Under the circumstances, the Board is of the opinion that special monthly compensation based on the need of the Veteran's wife for the regular aid and attendance of another person is not warranted.  Accordingly, the claim is denied.


ORDER

Special monthly compensation based on the need of the Veteran's spouse for the regular aid and attendance of another person is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for multiple disabilities, as well as an increased evaluation for his service-connected cervical spine disability, and a total disability rating based upon individual unemployability.

In pertinent part, it is argued that the Veteran's current psychiatric disorder (including posttraumatic stress disorder), bilateral shoulder and ankle disabilities, headaches, right wrist disorder, diabetes mellitus, kidney disease, and rash had their origin during his period or periods of active military service.  More specifically, it is contended that the Veteran's current psychiatric disorder (including posttraumatic stress disorder), bilateral shoulder disabilities, and headaches are the result of a motor vehicle accident on March 8, 1986, at which time the Veteran's head reportedly struck the windshield of the jeep in which he was riding.  The Veteran further contends that his current bilateral ankle disability is the result of his having stepped in a pothole or potholes while marching.  Further contended is that the Veteran's current right wrist disorder is the result of a contusion sustained when the passenger seat of a jeep fell on his right hand in September 1983.  Finally, it is contended that hematuria/kidney pathology present in 1985 represented the beginnings of diabetes mellitus.

In that regard, a review of service treatment records discloses that, in September 1983, the Veteran received treatment for what was described as a mild contusion to the right wrist, reportedly sustained when the seat in a military vehicle came down and struck the Veteran's wrist.  In June 1984, the Veteran received treatment for bursitis of the right shoulder, which reportedly had been present for a period of three days.  Noted at that same time was occasional pain in the Veteran's left shoulder, which reportedly had been present since an incident three days earlier, at which time the Veteran had been struck by a pallet in his lower back.

In September 1984, the Veteran was seen for a left ankle ligamentous sprain/strain, which reportedly had been present since late August of that same year, at which time the Veteran had been marching, and "stepped in a hole."  In June 1985, the Veteran was seen for a complaint of a rash on his face and both arms, as well as headaches which reportedly had been present for three days.  Also noted was "nephrotic syndrome" characterized by hematuria and/or blood in the Veteran's urine, which reportedly had been present since the time of an injury in February 1984.

Additional pertinent evidence of record is to the effect that, on March 8, 1986, during a period of inactive duty for training, the Veteran was involved in a motor vehicle accident, at which time the stopped jeep in which he was riding was "rear ended" by another vehicle.  Reportedly, at that time, the Veteran experienced pain in his neck, shoulder, and back.

Medical Board proceedings dated in January 1989 are to the effect that the Veteran was eventually discharged from service for myofacial syndrome of the cervical and lumbosacral spine, with accompanying low back pain, apparently the result of the aforementioned March 1986 motor vehicle accident.

Since the time of the Veteran's discharge from service, he has received multiple psychiatric diagnoses, including major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder "from a car accident."  However, no nexus opinion has yet been obtained regarding the relationship, if any, between the Veteran's current psychiatric disability and an incident of service, including the aforementioned motor vehicle accident.  Significantly, the diagnosis of posttraumatic stress disorder noted in VA outpatient treatment records appears to be based primarily upon history provided by the Veteran.  Moreover, on another occasion during the course of VA outpatient treatment, the diagnosis noted was "doubt post-traumatic stress disorder."  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.

As noted above, during service, the Veteran sought treatment for a number of orthopedic complaints.  However, since the time of his discharge, the Veteran has been involved in numerous motor vehicle accidents and on-the-job injuries, encompassing, but not limited to, his cervical spine and both shoulders.  Significantly, in July 1997, the Veteran underwent surgery on his left shoulder.  Moreover, on two separate occasions, in April 2005 and June 2007, the Veteran underwent surgery on his cervical spine.

Additional pertinent evidence of record is to the effect that, in April 1999, the Veteran injured his right ankle while stepping off a curb.  Significantly, since that time, the Veteran has complained of problems with both ankles.  Moreover, in September 1997, the Veteran was reportedly hit on the head, as a result of which he has been experiencing recurrent headaches.

Since the time of the Veteran's discharge from service, he has received diagnoses of Type II diabetes mellitus, as well as Stage III nonproteinuric kidney disease "secondary to hypertension, renal artery stenosis, or diabetes mellitus."  Moreover, the Veteran has voiced complaints of and received treatment for right wrist pain.  While based on the evidence of record, it is unclear whether the Veteran currently experiences problems with a rash on his face, arms, and legs, VA outpatient treatment records show treatment for a rash in the veteran's groin, described as "possible eczema."

As noted above, the Veteran has yet to be afforded a VA psychiatric examination for the purpose of determining the exact origin of his current psychiatric disability.  Nor has he yet been afforded a VA examination or examinations for the purpose of determining the exact nature and etiology of the other disabilities currently at issue.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As regards the Veteran's claim for an increased evaluation for his service-connected cervical spine disability, the Board notes that the Veteran was last afforded a VA examination for the purpose of determining the severity of that disability in August 2006, at this point, more than five years ago.  Moreover, as noted above, since the time of that examination, the Veteran has undergone additional cervical spine surgery.  Significantly, during the course of the aforementioned videoconference hearing in July 2011, the Veteran indicated that, since the time of the August 2006 VA examination, symptomatology associated with his service-connected cervical spine disability had increased in severity.  See Transcript, pp. 25-26.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The issue of entitlement to a total disability rating based upon individual unemployability will be held in abeyance pending completion of the development described above.

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA psychiatric, orthopedic, neurologic, dermatologic, and urologic examinations, as well as other appropriate examinations, if necessary, in order to more accurately determine the exact nature and etiology of his current psychiatric and orthopedic disabilities, as well as his claimed headaches, rash, kidney disorder, and diabetes mellitus, and the current severity of his service-connected cervical spine disability.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran's current psychiatric disorder (however diagnosed), and specifically including posttraumatic stress disorder, at least as likely as not had its origin during his period or periods of active military service, to include as a result of the aforementioned motor vehicle accident in March 1986.

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the right shoulder.  Should it be determined that the Veteran does, in fact, suffer from a chronic disorder of the right shoulder, an additional opinion is requested as to whether the Veteran's left and/or right shoulder disabilities are at least as likely as not the result of an inservice episode or episodes, including the above-referenced inservice incidents.

The orthopedic examiner should, in addition, offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the right wrist, and/or the bilateral ankles.  Should it be determined that the Veteran does, in fact, suffer from one or more of those disabilities, an additional opinion is requested as to whether any right wrist and/or ankle disability identified is at least as likely the result of an incident or incidents of the Veteran's active military service.

Finally, the orthopedic examiner should specifically comment regarding the severity of the Veteran's service-connected cervical spine disability, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected cervical spine disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

Following completion of the neurological examination, the examiner should specifically comment as to whether the Veteran current suffers from a chronic clinically-identifiable headache disorder, and, if so, whether that headache disorder is at least as likely as not related to some incident or incidents of the Veteran's period of active military service, including his inservice motor vehicle accident.  Should it be determined that he Veteran does, in fact, suffer from a chronic headache disorder, but that such disorder did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether any chronic headache disorder identified is in some way proximately due to, the result of, or aggravated by the Veteran's service-connected disability of the cervical spine.

Following completion of the dermatologic examination, the examiner should specifically comment as to whether the Veteran current suffers from a chronic clinically-identifiable skin disorder (including rash), and, if so, whether that skin disorder at least as likely as not had its origin during the Veteran's period of active military service.

Following completion of the genitourinary examination, the examiner should offer an opinion as to whether the Veteran's current kidney pathology at least as likely as not had its origin during the Veteran's period or periods of active military service, to include as "nephrotic syndrome" noted in 1985.

Finally, following completion of the appropriate examination, that examiner should offer an opinion as to whether the Veteran's Type II diabetes mellitus at least as likely as not had its origin during the Veteran's period or periods of active military service, to include as represented by the aforementioned hematuria in 1985.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection, as well as his claim for an increased evaluation for service-connected degenerative changes of the cervical spine.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  As noted above, the issue of entitlement to a total disability rating based upon individual unemployability will be held in abeyance pending completion of the development described above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2010).



	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


